33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 		 Correction of notice of allowance.
The current office action is to correct the typographic errors in claim number 146 to 149 inadvertently occurred in the previous notice of allowance. The rest of the office action remain unchanged. 
         The status of claims is as follow”
Claims 2-56, 58-62, 64-75, 78, 80-86, 88-89, 91-93, 95-119, 121-141 have been canceled. 
Claims 1, 63, 90, 94, 143, 144, 145 have been amended. 
New claims 146-149 have been added.
Claims 1, 57, 63, 76-77, 79, 87, 90, 94, 120, 142-145 and 146-149 are pending. 
Claims 1, 57, 63, 76-77, 79, 87, 90, 94, 120, 142-145 and 146-149 are allowed. 
				    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648